DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 5,290,246).
Regarding claim 1, Yamamoto et al. (henceforth Yamamoto) discloses (Figures 11-14) a hemostasis valve-equipped indwelling needle comprising: a cannula (10) provided on a distal end side thereof and configured to be percutaneously inserted into a blood vessel; a link connector (106) provided on a proximal end side thereof; an internal flow path extending from the cannula to the link connector (Figures 1-2); and a hemostasis valve (110) disposed inside the link connector (Figure 2), wherein the link connector includes an air vent passage (114) that allows the internal flow path to communicate with an external space further on a cannula side than the hemostasis valve, and a filter (112) that allows gas to pass through but does not allow liquid to pass through is mounted in a compressed state on the air vent passage (Col. 4, lines 2-4).
Regarding claim 2, Yamamoto discloses the claimed invention substantially as set forth above for claim 1 and further discloses the filter (112) being clamped by a plurality of rigid members (outer need hubs 106a and 106b) as well as the internal flow path communicating with the external space further on a cannula side (the flow path is placed in communication with the outside space through the air release passage on the cannula side). 
Regarding claim 3, Yamamoto further discloses wherein at least one of the rigid members constitutes the link connector (106; Figure 11).
Regarding claim 4, Yamamoto further discloses wherein all of the rigid members have a tubular shape (Figure 12).
Regarding claim 5, Yamamoto further discloses wherein one of the rigid members includes an annular support part (rear end face of the first outer needle hub 106a), and the filter includes an annular fitting part (portion of 112 engaged with the annular support), and the annular fitting part is attached externally about the annular support part of the one of the rigid members (e.g., Figure 13).
Regarding claim 6, Yamamoto further discloses wherein the annular fitting part of the filter is sandwiched and compressed radially between the rigid members (Figures 11 and 13; it can be seen that there will be a radial component to the force applied to the filter member as it surrounds the end of the rigid member 106a).
Regarding claim 7, Yamamoto further discloses wherein the rigid members are axially adjacent to each other, and the filter is sandwiched and compressed axially between the rigid members (Figure 11). 
Regarding claim 9, Yamamoto further discloses wherein the link connector (106) includes a guide connector (the outer needle hub 106a) has a flow path constituting the internal flow path , and a connector cover (outer needle hub 106b) into which a distal end portion of the guide connector is inserted and fixed, and a gap (passage 114) is provided between the guide connector and the connector cover such that the air vent passage includes the gap (Figure 11).
Regarding claim 10, Yamamoto further discloses wherein the filter (112) is mounted in a state of being sandwiched and compressed radially between the guide connector (106a) and connector cover (106b; Figure 11).
Regarding claim 14, Yamamoto further discloses a removable inner needle  (50) inserted from a proximal end side of the internal flow path toward a distal end side thereof (Figure 1). 
Claim(s) 15-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stout et al. (US 2010/0204648).
Regarding claims 15, 19, and 21, Stout et al. (henceforth Stout) discloses (Figures 10 and 11C) a hemostasis valve-equipped indwelling needle comprising: an elastic valve body (356); and a pusher (380) configured to move to a distal end side and be inserted into the elastic valve body such that the elastic valve body is pushed open, the pusher inserted into the elastic valve body being configured to be moved to a proximal end side due to a recovering action of the elastic valve body such that the elastic valve body is closed off (Figure 11C), wherein an insertion region of the pusher into the elastic valve body includes a steep, inclined surface (inclined portion of 392) on an outer circumferential surface in an axially middle portion thereof, the steep inclined surface having a constant inclination angle greater than that on a distal end side thereof (Figure 11C; both proximal and distal inclined surfaces are symmetrical and constant as claimed).
Regarding claims 16-18, Stout further discloses (Figure 11C) wherein both distal and proximal tapered end surfaces are provided on the steep-inclined surface (it can be seen in Figure 11C that the inclined surface is symmetrical, having both proximal and distal tapered portions meeting at a maximum height protrusion point).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Tanabe et al. (US 2014/0074034).
Regarding claim 13, Yamamoto discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the filter as being liquid absorbent while allowing for the passage of gas.
Tanabe et al. (henceforth Tanabe) teaches (Figure 6A) a catheter assembly utilizing a water-swelling polymer filter member (10c) which allows the passage of air but blocks the passage of liquid (paragraphs [0022]-[0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the hydrophobic swellable filter of Tanabe in the device of Yamamoto so as to allow for the filter to absorb water or blood to more reliably prevent blood from infiltrating the device as taught by Tanabe (paragraph [0023]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout in view of Howell et al. (US 6,749,588).
Regarding claim 22, Stout discloses the claimed invention substantially as set forth above for claim 15, but does not explicitly disclose the locking protrusion or the contact part on the pusher.
Howell et al. (henceforth Howell) teaches a catheter and introducer system comprising a pusher (analogous to needle 31) and a housing (41) which comprises a locking protrusion (e.g., washer 49) for engaging the pusher (via enlarged region 38) to prevent proximal movement of the pusher relative to the housing (Col. 21, lines 24-31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing and pusher of Stout to comprise the corresponding engagement features so as to allow a user to prevent proximal movement of the pusher relative to the housing if desired and as taught by Howell.
Regarding claim 24, Stout discloses the claimed invention substantially as set forth above for claim 15, but does not explicitly disclose the inclination angle of the steep-inclined surface, however, Stout simply describes the features 392 as a positive feature which can engage with the corresponding feature in the septum and as such it would have been obvious to one of ordinary skill in the art at the time of filing to use an angle within the claimed range of 25-75 degrees for the inclination of the feature as it would not change the function of the device in any significant manner. It is noted that Figure 11C appears to depict an inclination angle of approximately 45 degrees and so any variation around such an angle would be obvious to one of ordinary skill when provided with the disclosure of Stout.
Allowable Subject Matter
Claims 8, 10-12, 20, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783